Citation Nr: 1754361	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for epileptic seizures.

2. Entitlement to service connection for an acquired psychiatric disorder including PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2017).

The Veteran served in the United States Army from December 1962 to December 1964 and the National Guard until 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The prior Board decision from August 5, 2010 addressed entitlement to special monthly pension, reopened the claim for seizure disorder based on new and material evidence and addressed entitlement to service connection for that claim, and reopened entitlement to service connection for PTSD. The claims for seizures and PTSD, were remanded for further development including for examinations. 

Additionally, the Veteran testified before an Acting Veterans Law Judge (AVLJ) at the VA Regional Office in Houston, Texas on June 23, 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran failed to report for an examination for his seizure disorder without good cause.

2. The Veteran does not have PTSD at any time during the period of the appeal.

3.  The Veteran's depression and panic disorders arise from traumatic events in witness of a 1964 parachuting accident and injuries sustained in a 1966 automobile accident, the latter while traveling in compliance with orders to active duty for training. 


CONCLUSIONS OF LAW

1. A seizure disorder was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2017).

2. The Veteran's depression and panic disorder, but not PTSD, were incurred during active service or active duty for training. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C. § § 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.

A. Duty to Notify

In the instant case, the VA provided the Veteran notice in February 2006 prior to his adjudication in September 2006; and he was sent additional notice in June 2006 due to an error in the original letter. The content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 39 C.F.R. § 3.159(b) regarding VA's duty to notify. Additional letters were furnished in 2012 and 2015, and a supplemental statement of the case (SSOC) was sent in July 2017.  The Veteran was notified that evidence not of record was necessary to substantiate the claim. The Board concludes that VA satisfied its duties to notify the Veteran.

Because the sitting Judge for the Veteran's 2010 hearing is now retired VA is obligated to give the Veteran an option for another hearing. On August 15, 2017 VA notified the Veteran of his rights to request another hearing. No answer was received. VA satisfied its duty to notify the Veteran of his rights and may proceed with a decision based on the previous hearing transcript.

B. Duty to Assist

VA also satisfied its duty to assist the Veteran in developing his claim. VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this instance, evidence includes service treatment records, VA treatment records, VA examinations, private treatment records, and buddy statements. All the necessary records were obtained by the RO, and the Veteran has not identified records that are missing or alleged that the VA failed its duty; the record reflects satisfaction of the Duty to Assist.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


C. Duty to Obtain Social Security Records- Satisfied

The Veteran made requests for records from the Social Security Administration (SSA), these records were deemed unavailable after multiple attempts to collect them. Subsequently, the VA informed the Veteran of the records being unavailable in a letter dated June 25, 2012. The letter satisfied 38 C.F.R. § 3.159(e) by notifying the Veteran of the situation and allowing time for a response. 





II. 38 C.F.R. § 3.655

When entitlement to a benefit in conjunction with a reopened claim for a benefit which was previously disallowed cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, the claim is denied in accordance with 
38 C.F.R. § 3.655. 

The Veteran's claim for service connection for seizures was denied in 1984.  In September 2006, the RO reopened the claim, but denied service connection on the merits.  The Veteran expressed timely disagreement, and the RO issued a statement of the case in April 2008.  The Veteran perfected an appeal the same month.  Therefore, the issue on appeal is in conjunction with a reopened claim. 

Following a June 2010 hearing, in August 2010, the Board remanded the claim to obtain additional evidence including the results of additional neurological testing and examination.  The Veteran failed to appear for examinations for neurological disorders and for residuals of traumatic brain injury scheduled in November 2012 and again in June 2017 with no good cause shown. 
 
Therefore, the Board must deny service connection for the epileptic seizure disorder for the Veteran's failure to appear for examinations in conjunction with a reopened claim. 38 C.F.R. § 3.655(b).

III. Acquired Psychiatric Disorders

Although the Veteran failed to appear for a VA examination scheduled in June 2017, he did undergo an examination in November 2012 for acquired psychiatric disorders including PTSD as directed in the August 201 Board remand.  Because this examination was performed, the Board will decide the claim on the merits based on the information currently in the record. Id. When submitted medical evidence demonstrates conditions for a psychiatric disorder other than PTSD the Board is required to address those conditions for a possible entitlement to service connection. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); 38 C.F.R. § 3.159(a)(3). 

VA is required to give due consideration to all pertinent medical evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Medical evidence is considered competent where evidence is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Once the medical opinions are determined credible and competent the Board is tasked with weighing the medical opinions in the file. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

A. Post-Traumatic Stress Disorder

The Veteran served as a U.S. Army infantryman and paratrooper.  He had no overseas service.  He contends that he experiences an acquired psychiatric disorder including PTSD as a result of injuries sustained in a motor vehicle accident in 1966 while traveling to report for a period of active duty for training and from witnessing a parachute training exercise from the ground in which five fellow soldiers were killed.  The occurrence of these events and the Veteran's likely presence have been verified.  

Service treatment records for the Veteran's active duty from 1962 to 1966 are silent for any symptoms, diagnoses, or treatment for a mental health disorder.  The records also contain a November 1966 post-accident medical report listing injuries of a laceration of the scalp, severe brain concussion, right shoulder and neck contusions, and "psychoneurosis, anxiety type." 

The RO received the Veteran's claim for service connection for PTSD in July 2004.  

In December 2004, a VA mental health clinician noted that the Veteran had been seen "on and off' at VA psychiatric clinics since 1995 with prescriptions for several anti-anxiety and anti-depressive medications.  The clinician diagnosed major depression and cannabis abuse but made no mention of events in service.  VA records in 2005 indicate that the Veteran sought group and individual mental health therapy and clinicians noted his reports of service in Vietnam.  Although diagnosed with PTSD, the diagnoses were based on inaccurate reporting of events in Vietnam where the Veteran did not serve.  Nevertheless, this diagnosis was carried forward in many subsequent VA records.  In January 2006, another VA clinician noted that the Veteran had been under treatment for depression since 1980 after the death of good friends in an automobile accident. The Veteran also reported witnessing the death of a fellow paratrooper when his cable snapped.  

In June 2006, the Veteran underwent a VA mental health examination in June 2006. A psychiatrist noted the Veteran's report of the 1966 accident and his recurrent flashbacks and nightmares.  He reported that he had no driven an automobile since the 1980s but had no history of psychiatric treatment.   After the interview, the psychiatrist found that the Veteran was not a reliable historian because there were records of previous mental health care and that his effort during testing was poor.  The psychiatrist found that the reported symptoms were exaggerated.   The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD because of the exaggeration and attribution of all problems to the auto accident when there was also evidence of substance abuse.   The examiner diagnosed major depression, alcohol dependence, and panic disorder with the substance abuse disorder as primary. 

In June 2006, a VA family practice physician examined the Veteran for medication management purposes, noted similar symptoms including nightmares and intrusive thoughts of the accident, and diagnosed major depression with psychotic features, alcohol abuse, and PTSD.  The physician made nearly identical entries in many subsequent treatment encounters over the next several years referring to the 1966 motor vehicle accident and the parachuting death of fellow service members. 

In July 2008, a private psychiatrist briefly confirmed a diagnosis of major depression with psychotic features but did not discuss the etiology.  

During the June 2010 Board hearing, the Veteran testified to witnessing the death of five paratroopers in a jump accident and testified that the private psychiatrist diagnosed PTSD arising from this event.  In August 2010, the Board remanded the claim for an additional examination and opinion.  I September 2010, the Veteran submitted statements from three friends who reported observing the Veteran's seizures and reporting that he had difficulty sleeping.  None commented on events in service. 

In November 2012, a VA psychologist noted a review of the claims file and provided a detailed review of the history of events in service of record and recounted by the Veteran including for the first time an account of a personal assault.  The psychologist acknowledged the previous diagnoses of PTSD but declined to diagnose PTSD as the Veteran's presentation did not meet the diagnostic criteria.  The psychologist confirmed the diagnoses of depressive disorder, panic disorder, cannabis and alcohol abuse but commented that short term memory loss and attention deficit were caused by marijuana abuse.  The psychologist noted the variances in the Veteran's reports over time of the traumatic events and his reaction to them including the findings by the examiner in 2006 that there was an exaggeration factor.   The psychologist did find that the Veteran's current symptoms were associated with the disorders other than PTSD but noted only that they were unrelated to military service without explanation or rationale.  

Following confirmation from the Joint Services Record Research Center that it was likely the Veteran was present at the time of the parachuting accident, the RO scheduled the Veteran for another VA psychiatric examination.  The Veteran did not report for the examination in June 2017 with no good cause shown. 

The Board finds that service connection for PTSD is not warranted because the weight of credible evidence is that he does not have PTSD.  The Board places less probative weight on the notations by the VA family practice physician who recited the Veteran's various reports of traumatic experiences and listed PTSD as a diagnosis as part of the medication management encounters but provided no detailed clinical analysis.  The Board places much greater weight on the opinions of the 2006 and 2012 VA examiners who are mental health specialists and provided very detailed assessments of the reported and observed symptoms, reviewed the record, and found that the Veteran's response to the events was not sufficient to warrant a diagnosis of PTSD. 

However, the Board finds that there is sufficient competent and probative evidence to warrant service connection for major depression and panic disorder.  These diagnoses were made in both VA compensation and pension examinations and in VA outpatient treatment records.  All referred to the Veteran's experiences in the accident in 1966 or to the parachute jump deaths or both as well as non-service related events such as family deaths, substance abuse,  and on-going medical issues.  The Board acknowledges that the examiner in 2012 made conclusory statements that the depression, panic disorder, and substance abuse were not related to service.  

 Notwithstanding that the scheduled June 2017 examination could have provided clarity, and resolving all doubt in favor of the Veteran, the Board finds that there was sufficient mention of the verified 1964 parachute and 1966 motor vehicle accident concurrent with the diagnoses of depression and panic disorder to warrant service connection.  See 38 U.S.C.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement for service connection for seizure disorder is denied.

Entitlement for service connection for depression and panic disorders is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


